Taliaferro, J.
The plaintiffs obtained judgment on the twenty-second of November, 1866, against the defendant for five hundred and eighty dollars, with interest. Prom this judgment .the defendant has never appealed. Tho plaintiffs, on the twenty-third of November, 1868, issued an execution, upon which the sheriff returned that he had seized, as property of the defendant, certain promissory notes in the hands of Benjamin Smead and wife. Subsequently they made the last-named parties garnishees, and propounded interrogatories to them touching their indebtedness to the defendant. The answers elicited *119the acknowledgment that they owed the defendant a sum exceeding the amount of the. judgment the plaintiffs obtained against the defendant. There was judgment accordingly rendered against the garnishees, in which they acquiesced. The defendant, however, has taken an appeal; but, as he introduced no evidence in the case on the trial in the lower court against the garnishees,- and we find nothing authorizing us to alter the judgment, it must remain undisturbed.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed, with costs in both courts.